DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The examiner notes with respect to applicant’s claims 6-10 that claim 6 is an independent claim and claims 7-10 are dependent claims.  Claims 6-10 do not depend upon claim 1.  This is noted  because the compositions of claim 6 are not limited to any ability to function in the manner set forth in claims 1-5 and the compositions of claims 6-10 are not of the same scope of invention set forth for use in the invention of claims 1-5 as noted in claim 6 by the limitation  of the composition comprising not more than 5 wt% siloxane units having epoxy groups based upon weight of compositions solids which is not present in the composition set forth in claim 1 method. The composition of claims 6-10 are defined by components present alone with no functional limits of the composition being set forth.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over Harkness et al (US 5,789,460) in view of Suyama et al (Progress in Polymer Science 2009).    Harkness et al in their abstract disclose forming curable compositions comprised a substance that produces a base when exposed to radiation and a polymer molecule that contains silicon-hydrogen bonds which react with hydroxyl groups under the action of the base to form the silicon-oxygen bonds and hydrogen molecules  and that these compositions cure when exposed to radiation.  The substances that produce base are set forth in BRIEF DESCRIPTION OF THE INVENTION in col. 3, lines 37 to 55, and are inclusive of benzyl carbamates, benzoin carbamates among others listed which are photolatent amine generators as defined by applicants and evidenced by Suyama et al   in Table 1 on page 200  and that the polymer molecule that contains Si-H had at least two of the Si-H thus is a species of polymer fitting within the scope of the silane crosslinker comprising silicon-hydrogen bonds (ii) of applicants’ invention.  The silicon-hydrogen bond polymer molecules are disclosed by Harkness et al in col. 8 lines 28 to col. 8 lines 30, are inclusive of M-Q type resins (in col. 7 , lines 32 of Harkness) that contain HSiO3/2 units.  In col. 8, lines 31-43, Harkness et al teach a second embodiment of their invention wherein the composition also comprises an OH functional crosslinker which is a silicone polymer having on the average at least 2 silanol groups (SiOH) in each molecule as in lines this functional crosslinker is optionally comprised of vinyl dimethyl silyl groups with the purpose of adjusting the  molecular weight or silanol content of the resin. Example 9 bridging col.18-19 of Harkness et al disclose such a photocurable composition comprised of a poly(allylsilsesquioxane) Resin (from Reference Example 11 of Harkness et al ) and prima facie case of obviousness exists.  In re Werthheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 UAPQ2d 1934 (Fed. Cir.  1990).  See particularly MPEP 2144.05.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ona et al (US 2013/0341671 A1) in view of Suyama et al (Progress in Polymer Science 2009).    Ona et al in [0009] disclose the object of their invention is to provide a method for producing a silicone cured material used in forming a light emitting diode device wherein a shortening the duration required for curing  is obtained and the silicone resin composition which would be used to shorten that duration.  In [000013], Ona et al teach the silicone resin solution of their invention as a preference that contain a first polysiloxane containing at least one pair of condensable substituted groups capable of condensation by heating and at least one pair of addable substituted groups capable of addition by an active energy ray and a second polysiloxane containing at least one addable substituted group capable of addition by an active energy ray and making one pair with the addable substituted group in the first polysiloxane.  In [0012], Ona et al disclose as preference that their silicone resin composition has a combination of at least one pair of addable substituted groups is at least one combination selected from the group consisting of  a hydrosilyl group and an ethylenically unsaturated group containing  group and in [0014] their silicone resin composition is preferred to further contain  an addition catalyst and the addition catalyst in platinum cyclopentadienyl complex.  In [0015] and [0016], Ona et al teach their compositions are for use in forming a semi cured material obtained by applying and heating the above-described silicone resin composition wherein the silicone resin composition contains a polysiloxane containing at least one pair of condensable substituted groups capable of condensation by heating and at least one pair of addable substituted groups capable of addition by an active energy ray and   producing a silicone cured material  by the  step of forming a semi cured material by heating their silicone resin compositions then applying an active energy ray to the silicone semi-cured material to obtain a silicone cured material. In [0079], Ona et al disclose .  
Allowable Subject Matter
Claims 1-5 are allowed.
With respect to claims 1-5, prior art such as Harkness et al  and Ona et al make use of compositions comprised of Si-H and alkenyl siloxane or silicone compounds for curing materials.  Harkness et al teach forming negative patterns while the methods of claims 15 are drawn to producing positive patterns.  Ona et al is directed to curing a material with no indication of using the mask and developing steps as set forth by applicants’ invention.  Thus, the prior art does not address applicants method being used with the compositions set forth.  For this reason claims 1-5 are allowed. 

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fu et al (WO 2006/132672 A2) disclose  patterning with compositions comprised of organosilicone compounds having at least two vinyl groups and an organosilicone crosslinker such as set forth on page 8 with catalyst and catalyst inhibitor but the inhibitor is not inclusive of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday. Wednesday, Friday 10 am to 7:30 pm, Tuesday, Thursday 11 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark F Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON

Art Unit 1737



/CYNTHIA HAMILTON/            Primary Examiner, Art Unit 1737                                                                                                                                                                                            01/14/2021